United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-958
Issued: April 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 28, 2010 appellant filed a timely appeal of an August 26, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP), denying his application for
reconsideration without merit review of the claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the August 26, 2010 nonmerit decision. Since more than 180 days elapsed between the last merit
decision of November 24, 2009 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of the claim pursuant to 20 C.F.R. § 501.3(e).
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was insufficient to warrant review of the merits of the claim for compensation
pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 11, 2007 appellant, then a 51-year-old hazardous waste disposer, filed a
traumatic injury claim alleging that he sustained injuries on December 19, 2006 when he fell in
the performance of duty while descending a stairwell. On February 16, 2007 OWCP accepted
the claim for a lumbar sprain.2 Appellant returned to work at four hours per day on April 12,
2007 and full-time light duty as of July 23, 2007.
The record notes that appellant retired from federal employment as of
December 21, 2007. He continued to submit reports from an attending physician, Dr. Michal
McManus, an occupational medicine specialist. On January 11, 2008 Dr. McManus provided a
history and results on examination. He stated that appellant had permanent work restrictions and
there was no change of condition.
In a report dated January 28, 2009, Dr. Richard Wohns, a neurosurgeon, proposed that
appellant undergo lumbar interspinous process decompression (IPD) surgery. By report dated
February 9, 2009, an OWCP medical adviser recommended that the surgery should be
authorized. The medical adviser opined that appellant had aggravated a preexisting spinal
stenosis and/or the lumbosacral spondylosis accepted from the occupational claim.
On March 18, 2009 appellant underwent lumbar surgery performed by Dr. Wohns. He
filed a claim for compensation (Form CA-7) dated April 2, 2009 for the period commencing
December 21, 2007.
In a report dated April 21, 2009, Dr. McManus noted that appellant had reinjured his
back on December 19, 2006 and discussed appellant’s treatment. He diagnosed recurrent
lumbosacral strain with permanent aggravation of lumbar spinal stenosis. Dr. McManus opined
that appellant’s lumbar spinal stenosis was recurrently and permanently aggravated by his fall at
work on December 19, 2006, and appellant had permanent work restrictions at this time and was
unable to return to his date-of-injury job as a hazardous material handler.
By decision dated November 24, 2009, OWCP advised appellant that the claim was
accepted for permanent aggravation of lumbar spinal stenosis and he would be entitled to
compensation as of March 18, 2009, the date of the lumbar surgery. It denied the claim for
compensation from December 21, 2007 to March 17, 2009 on the grounds that the medical
evidence was insufficient to establish the claim.
On January 21, 2010 appellant submitted additional reports from Dr. McManus. In a
report dated December 10, 2009, Dr. McManus stated that he was responding to the
November 24, 2009 OWCP decision. He stated, “[Appellant’s] injury of December 19, 2006
resulted in a permanent worsening of his lumbar spinal stenosis. His disability from the period
December 21, 2007 through March 17, 2009 is a direct result of his work injury of
December 19, 2006.” Dr. McManus noted that appellant was not released to full-time work until
2

Appellant also filed an occupational claim (Form CA-2) on October 4, 2005 alleging that he sustained injuries
causally related to lifting items and loading pallets. OWCP accepted the claim for right thoracic and lumbar
neuritis/radiculitis and lumbosacral spondylosis. This claim has been administratively combined with the current
file.

2

July 27, 2007, and there was an attempt to transition appellant from limited or modified duty. He
stated that appellant continued to experience recurrent aggravations of his lumbar spinal stenosis
with these efforts and was unable to progress to regular/full duty. Dr. McManus concluded that
appellant “subsequently required permanent work restrictions. Appellant’s work injury of
December 19, 2006 resulted in his need for work restrictions and time loss since his injury and
specifically from December 21, 2007 through March 17, 2009.”
By letter dated June 29, 2010, appellant requested reconsideration of his claim. He stated
that he felt he was entitled to compensation commencing December 21, 2007 as he was unable to
work due to his employment injuries.
By decision dated August 26, 2010, OWCP denied the application for reconsideration. It
found the application was insufficient to warrant merit review of the claim for compensation
from December 21, 2007 to March 17, 2009.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: (i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.4 Section
10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.5
ANALYSIS
In the August 26, 2010 decision, OWCP found that appellant had not submitted any new
and relevant evidence. It did not specifically address the December 10, 2009 report from
Dr. McManus. The underlying merit issue in the case was an employment-related disability
from December 21, 2007 to March 17, 2009. Prior to the November 24, 2009 merit decision,
Dr. McManus had stated that appellant had permanent work restrictions. In the April 21, 2009
report, he stated that appellant had a permanent aggravation of spinal stenosis from the
December 19, 2006 employment injury, and was unable to return to work as a hazardous
material handler.
The December 10, 2009 report is new evidence that is relevant with respect to the claim
for compensation. In this report for the first time, Dr. McManus discussed disability for the
specific period claimed from December 21, 2007. He also notes appellant’s work history and
provides an opinion that appellant was disabled from December 21, 2007 to March 17, 2009 as a
3

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
4

20 C.F.R. § 10.606(b)(2).

5

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

direct result of the employment injury. A claimant need not submit all evidence necessary to
discharge his burden of proof; but only evidence that is relevant and pertinent and not previously
considered.6
The Board accordingly finds that appellant has met the requirement of 20 C.F.R.
§ 10.606(b)(2)(iii) to submit relevant and pertinent evidence not previously considered by
OWCP. Appellant is entitled to a review of the merits of the claim for compensation, and the
case will be remanded to OWCP for a merit decision.
CONCLUSION
The Board finds the case must be remanded to OWCP as appellant submitted relevant
and pertinent evidence not previously considered by OWCP, and he is entitled to a merit review
of his claim for compensation from December 21, 2007 to March 17, 2009.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 26, 2010 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: April 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

See Billy B. Scoles, 57 ECAB 258 (2005).

4

